Exhibit 10.3

 

UST 170

 

January 9, 2008

 

United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

 

Mission Community Bancorp

581 Higuera Street

San Luis Obispo, CA  93401

 

Ladies and Gentlemen:

 

Reference is made to that certain Letter Agreement incorporating the Securities
Purchase Agreement – Standard Terms dated of even date herewith (the “Securities
Purchase Agreement”) by and among United States Department of Treasury
(“Investor”) and Mission Community Bancorp (“Company”). Investor and Company
desire to set forth herein certain additional agreements regarding Company’s
commitment to the holder of the Preferred Shares after the closing of the
transactions contemplated by the Securities Purchase Agreement.  Terms that are
defined in the Securities Purchase Agreement are used in this letter agreement
as so defined.

 

In order to comply with California Corporations Code §212(a), the Company has
modified section 7(b) of the Standard Provisions of each of the Certificate of
Designations attached as Annex A and Annex B to the Securities Purchase
Agreement (collectively, the “Certificates of Designations”) to provide in
pertinent part as follows:

 

“Whenever, at any time or times, dividends payable on the shares of Designated
Preferred Stock have not been paid for an aggregate of six quarterly Dividend
Periods or more, whether or not consecutive, the holders of the Designated
Preferred Stock shall have the right, with holders of shares of any one or more
other classes or series of Voting Parity Stock outstanding at the time, voting
together as a class, to elect two directors…”

 

By its execution hereof, the Company hereby confirms and agrees that as of the
date hereof and at all times while any shares of the Designated Preferred Stock
(as defined in each Certificate of Designations) are outstanding or issuable
upon exercise of the Warrant it shall maintain a range of directors of the
Company that will permit the holder of the Preferred Shares to elect two
directors in accordance with said sections 7(b).  Currently Article III,
Section 3.2 (the “Applicable Provision”) of the Company’s bylaws (the “Bylaws”)
provides for a range of directors of no less than six (6) and no more than
eleven (11).  At all times while any shares of

 

--------------------------------------------------------------------------------


 

the Designated Preferred Stock are outstanding, the Company shall not fill more
than nine (9) director positions.  In the event the Company desires to increase
the number of directors beyond nine (9), then the Company shall be required to
amend the Bylaws to increase the maximum directors to always allow for at least
two open director seats for the holders of the Preferred Shares to elect in
accordance with Section 7(b) of the Standard Terms of the Certificate of
Determination of Preferences of Series D Fixed Rate Cumulative Perpetual
Preferred Stock of Mission Community Bancorp and Section 7(b) of the Standard
Terms of the Certificate of Determination of Preferences of Series D Fixed Rate
Cumulative Perpetual Preferred Stock of Mission Community Bancorp (and to amend
the bylaws to provide that such provision may not be modified, amended or
repealed by the Company’s board of directors (or any committee thereof) or
without the affirmative vote and approval of (x) the stockholders and (y) the
holders of at least a majority of the shares of Designated Preferred Stock
outstanding at the time of such vote and approval).

 

In addition, by its execution hereof, the Company hereby confirms and agrees
that it will, within 15 days after the date of this letter agreement, amend the
Applicable Provision by adding the following sentence at the end thereof:

 

“Notwithstanding anything in these bylaws to the contrary, for so long as the
corporation’s Fixed Rate Cumulative Perpetual Preferred Stock, Series D (the
“Designated Preferred Stock”) is outstanding:  (i) whenever, at any time or
times, dividends payable on the shares of Designated Preferred Stock have not
been paid for an aggregate of six quarterly Dividend Periods (as defined in the
Certificate of Determination for the Designated Preferred Stock) or more,
whether or not consecutive, the authorized number of directors shall
automatically be increased by two (but shall in no event be increased to a
number of directors that is greater than the maximum number of directors set
forth in Article III, Section 3.2 of these bylaws); and (ii) this sentence may
not be modified, amended or repealed by the corporation’s board of directors (or
any committee thereof) or without the affirmative vote and approval of (x) the
stockholders and (y) the holders of at least a majority of the shares of
Designated Preferred Stock outstanding at the time of such vote and approval.”

 

The parties hereto acknowledge that there would be no adequate remedy at law if
the Company fails to perform any of its obligations under this letter agreement
and that the Investor may be irreparably harmed by any such failure, and
accordingly agree that the Investor, in addition to any other remedy to which it
may be entitled at law or in equity, to the fullest extent permitted and
enforceable under applicable law shall be entitled to compel specific
performance of the obligations of the Company under this letter agreement
without the necessity of proving the inadequacy of monetary damages as a remedy
or the posting of a bond.

 

--------------------------------------------------------------------------------


 

This letter agreement and the Certificates of Designations constitute the entire
agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties with
respect to the subject matter hereof.

 

This letter agreement may be executed in counterparts, each of which shall be
deemed an original and all of which shall together constitute one and the same
instrument.  This letter agreement shall be governed in all respects, including
as to validity, interpretation and effect, by the internal laws of the State of
California, without giving effect to the conflict of laws rules thereof.

 

[Remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

In witness whereof, this letter agreement has been duly executed by the
authorized representatives of the parties hereto as of the date first above
written.

 

 

MISSION COMMUNITY BANCORP

 

 

 

 

 

By:

/s/ Anita M. Robinson

 

Name:

Anita M. Robinson

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

By:

/s/ Ronald B.Pigeon

 

Name:

Ronald B. Pigeon

 

Title:

Chief Financial Officer

 

 

 

 

 

UNITED STATES DEPARTMENT OF THE

 

TREASURY

 

 

 

By:

/s/ Neel Kashkari

 

Name:

Neel Kashkari

 

Title: Interim Asst. Secretary for Financial Stability

 

--------------------------------------------------------------------------------